DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Response to Arguments
Applicant’s arguments, see applicant argument filed 03/09/2022, with respect to the rejection(s) of claim(s) 1, 9 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Babaei et al. US 20180184475. See detail rejection below
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US 20170086242 herein after Ahn in view of Wu et al. US 2017/0127331 herein after Wu and in further view of Babaei et al. US 20180184475 herein after Babaei.
Regarding claim 1, Ahn disclose a first base station (BS) for handling a secondary cell group (SCG) failure, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: connecting to a communication device (see fig. 3, para. 69, A BS 60 includes a processor 61, a memory 62, and a transceiver 63. The BS 60 may correspond to a primary cell or a secondary cell. The memory 62 is coupled to the processor 61, and stores various instructions executed by the processor), transmitting a secondary node (SN) Addition Request message to a second BS for the communication device (see fig. 2, step 220, and para. 26, the 1st BS sends to the 2nd BS a secondary cell group (SCG) addition request message), receiving a SN Addition Request Acknowledge message in response to the SN Addition Request message from the second BS (see fig. 2, step 230, and para. 27, the 2nd BS sends to the 1st BS an SCG addition request acknowledge message for accepting the request), wherein the SN Addition Request Acknowledge message comprises a first plurality of configurations which configure the communication device to communicate with the second BS (see para. 26-28, the SCG related information may further include information (e.g., a preamble index) for performing synchronization with the PSCell. The connection configuration message may include a radio resource control (RRC) connection configuration message or an RRC connection reconfiguration message which are included in the SCG addition request acknowledge message), transmitting a first message comprising the first plurality of configurations to the communication device, wherein the second BS communicates with the communication device according to the first plurality of configurations (see para. 28, the 1st BS sends to the wireless device a connection configuration message having a radio resource configuration of an SCG. The connection configuration message may include SCG related information (e.g., a cell and/or band for configuring the SCG, which cell is a PSCell, or the like). Further, the SCG related information may further include information (e.g., a preamble index) for performing synchronization with the PSCell. The connection configuration message may include a radio resource control (RRC) connection configuration message or an RRC connection reconfiguration message). Ahn disclose all the subject matter but fail to explicitly mention and configure a data radio bearer (DRB) which is a SCG split bearer receiving a second message indicating the SCG failure from the communication device and initiating a SN Modification procedure with the second BS to recover the SCG failure. However, Wu from a similar field of endeavor disclose and configure a data radio bearer (DRB) which is a SCG split bearer (see para. 78, The first BS or the second BS (e.g., SeNB) may transmit a second configuration configuring at least one second RB as a SCG bearer or a split bearer for communicating with the second BS to the UE), receiving a second message indicating the SCG failure from the communication device (see para. 78, After a while, the first BS may receive a SCG change failure information message comprising a failure report from the UE, wherein the failure report comprises a drop cause (e.g., SCG change failure, HOF or RLF) and information indicating at least one specific service dropped, because the UE detects a RLF or a SCG change failure when performing the at least one specific service). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s handling communication failure scheme into Ahn’s supporting dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to efficiently handle a communication failure (see para. 8). Ahn and Wu disclose all the subject matter but fail to explicitly mention and initiating a SN Modification procedure with the second BS by transmitting a SN Modification Request message to the second BS to recover the SCG failure. However, Babaei from a similar field of endeavor disclose and initiating a SN Modification procedure with the second BS by transmitting a SN Modification Request message to the second BS to recover the SCG failure (see para. 53, MeNB may be informed by the UE of a SCG failure type; para. 110, MeNB may send an SeNB Modification Request message; para,150, modification procedure generation device according to the present example embodiment can generate a restoration procedure for restoring a system in which a failure has occurred). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate babaei’s Modification procedure scheme into Ahn and Wu supporting dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to rapidly receive a report on frequency measurement results of a terminal (see para. 10). 
Regarding claim 9, the rejection is the same as claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Wu in view of Babaei and in further view of Kim et al. US 20180368018 herein after Kim. 
Regarding claim 2, Ahn, Wu and Babaei disclose all the subject matter but fail to explicitly mention wherein the instructions further comprise: transmitting the first message to the communication device on a signaling radio bearer (SRB), wherein the SRB is configured by the first BS to the communication device; and receiving a response message for responding to the first message from the communication device on the first SRB. However, Kim from a similar field of endeavor disclose wherein the instructions further comprise: transmitting the first message to the communication device on a signaling radio bearer (SRB), wherein the SRB is configured by the first BS to the communication device; and receiving a response message for responding to the first message from the communication device on the first SRB (see para. 562, if an SRB3 is configured, the UE may transmit/receive a control message through the SRB, the eNB may transmit a configuration command to the UE through an SRB for various function configurations). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Kim’s Using SRB communication scheme into Ahn, Wu and Babaei supporting dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to rapidly receive a report on frequency measurement results of a terminal (see para. 10).
Regarding claim 10, the rejection is the same as claim 2.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Wu and in further view of Babaei et al. US 20180184475 herein after Babaei. 
Regarding claim 3, Ahn and Wu disclose all the subject matter but fail to explicitly mention wherein the instructions further comprise: receiving a SN Modification Request Acknowledge message in response to the SN Modification Request message from the second BS, wherein the SN Modification Request Acknowledge message comprises a second plurality of configurations, and transmitting a fourth message comprising the second plurality of configurations to the communication device. However, Babaei from a similar field of endeavor disclose wherein the instructions further comprise: initiating the SN Modification procedure by transmitting a SN Modification Request message to the second BS (see para. 110, the MeNB may send an SeNB Modification Request message, which may contain bearer context related or other UE context related information), receiving a SN Modification Request Acknowledge message in response to the SN Modification Request message from the second BS, wherein the SN Modification Request Acknowledge message comprises a second plurality of configurations (see para. 111, In an example, the SeNB may respond with the SeNB Modification Request Acknowledge message, which may contain radio configuration information within SCG-Config message and data forwarding address information), and transmitting a third message comprising the second plurality of configurations to the communication device (see para. 103, RRCConnectionReconfiguration message to the UE including the new radio resource configuration of SCG according to the SCG-Config). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate babaei’s dual connectivity scheme into Ahn and Wu supporting dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to rapidly receive a report on frequency measurement results of a terminal (see para. 10).
Regarding claim 11, the rejection is the same as claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463